                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RICHARD LAQUERRE                                                                       PLAINTIFF
ADC #168642

v.                                CASE NO: 5:19CV00263-JM

ARKANSAS BOARD OF CORRECTION, et al.                                               DEFENDANTS


                                              ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe.

       In response to his query (Doc. No. 38), Mr. Laquerre’s objections to the Proposed Findings

and Recommendations were received on November 22, 2019 and filed as Document No. 37. The

Clerk is directed to send Mr. Laquerre a file-marked copy of his objections.

       Mr. Laquerre’s motion to amend his complaint (Doc. No. 40) is denied. On August 16,

2019, he was given leave to submit a superseding amended complaint within thirty days of the

date of the order. On August 26, 2019, he filed an untitled, thirty-three page document (Document

No. 6) which the Judge Volpe treated as an amended complaint.             No other document titled

“amended complaint” was filed within the thirty days allowed by the Judge Volpe’s order. Now

Mr. Laquerre asserts that his August 26th filing was an “addendum” rather than an amended

complaint. The Rules of Federal Procedure do not provide for the filing of addendums. Judge

Volpe was correct in treating Document No. 6 as an amended complaint.

       After carefully considering Mr. Laquerre’s objections and making a de novo review of the

record, the Court concludes that the Proposed Findings and Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all respects.
       IT IS, THEREFORE, ORDERED that:

       1.       Defendant Joe Page’s Motion to Dismiss (Doc. No. 21) is GRANTED.

       2.      Plaintiff’s request for a file-marked copy of his objections (Doc. No. 38) is

GRANTED.

       3.      Plaintiff’s Motion to Amend Complaint (Doc. No. 40) is DENIED.

       4.      Plaintiff’s Amended Complaint (Doc. No. 6) is DISMISSED without prejudice.

       5.      This dismissal counts as a “strike” for purposes of 28 U.S.C. § 1915(g).

       6.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from an Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 30th day of December, 2019.



                                                     ___________________________________
                                                       UNITED STATES DISTRICT JUDGE




                                                2
